DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 01/05/2022 have been entered.
Per the 01/05/2022 amendment:
Claims 1 and 19 are currently amended.
Claims 20 are newly presented.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Remarks Pages 7-10, filed 01/05/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The rejection of Claims 1-19 have been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “the test equipment simulates both the at least one Integrated Access Backhaul donor and the participant”, overcomes previously cited prior art by clarifying that the donor and the participant are both simulated by the testing equipment. Previously cited prior art performs steps comparable to the instant invention, but it does so in a live network using separate hardware for the donor and participant. By simulating the donor and participant, the instant invention is an improvement over the prior art because it can test a given device without requiring the usage of expensive hardware and/or network reconfiguration. As the prior art lacks the limitation that the donor and participant are both simulated at a single testing device, the instant invention is novel over the prior art. Independent Claims 19 and 20 are of substantially similar scope and are allowable for same reasons. Dependent Claims 2-18 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412